 



Exhibit 10.82

Gen-Probe Incorporated
Amendment to
Deferred Issuance Restricted Stock Conversion Agreement
and
Deferred Issuance Restricted Stock Election Agreement
(The 2003 Incentive Award Plan)

This Amendment (the “Amendment”) to the Deferred Issuance Restricted Stock
Conversion Agreement (“Conversion Agreement”) and Deferred Issuance Stock
Election Agreement (the “Election Agreement”) entered into by and between
Gen-Probe Incorporated (the “Company”) and Henry L. Nordhoff (“Employee”) is
effective as of February 1, 2005.

     Whereas, pursuant to Article VII of The 2003 Incentive Award Plan of
Gen-Probe Incorporated (the “Plan”), on June 1, 2004 and August 15, 2003 the
Company granted Employee awards of the Company’s restricted stock totaling
40,000 shares of the Company’s common stock (together the “Restricted Stock
Awards”).

     Whereas, the Restricted Stock Awards were evidenced by and subject to the
terms of the Restricted Stock Award Grant Notice dated June 1, 2004 and
Restricted Stock Award Agreement attached thereto and the Amended and Restated
Restricted Stock Award Grant Notice dated August 12, 2004 and the Restricted
Stock Award Agreement attached thereto.

     Whereas, effective as of September 10, 2004 (the “Conversion Date”), the
40,000 shares of Company common stock subject to the Restricted Stock Awards
were converted into a Deferred Issuance Restricted Stock Award for 40,000 shares
of the Company’s common stock, which converted award became governed by the
terms and conditions set forth in the Conversion Agreement (the “Deferred
Issuance Award”).

     Whereas, effective as of September 10, 2004, the Restricted Stock Award
Agreements were amended and restated in the form of a Deferred Issuance
Restricted Stock Award Agreement (the “Deferred Issuance Award Agreement”).

     Whereas, pursuant to the terms of the Conversion Agreement and the
Employee’s Election Agreement, the shares of common stock subject to the
Deferred Issuance Award were to first become issuable upon the earlier of
(i) Employee’s Termination of Service (as defined in the Deferred Issuance Award
Agreement), or (ii) the date or dates of issuance selected by Employee pursuant
to an irrevocable prior election in accordance with the Election Agreement.

     Whereas, in October, 2004 Congress passed the American Jobs Creation Act of
2004 (the “AJCA”), which included the adoption of new Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

     Whereas, Code Section 409A provides that deferred compensation arrangements
(including, in this case, the Deferred Issuance Award) that do not comply with,
among other things, the distribution requirements of Code Section 409A, are
subject to an additional 20% tax, plus interest, on the distribution.

 



--------------------------------------------------------------------------------



 



     Whereas, Code Section 409A provides that the payment of the deferred
compensation must not occur prior to: (i) separation from service (but “key
employees” of publicly traded companies must wait an additional six months),
(ii) disability, (iii) death, (iv) a fixed date (or dates) specified at the time
of deferral, (v) a change in control, or (vi) the occurrence of an unforeseeable
emergency; and

     Whereas, Employee is a “key employee” for purposes of the distribution
limitations contained in Code Section 409A and as defined in Code
Section 416(i).

     Now, Therefore, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and Employee hereby agree as follows:



  1.   Subject to the vesting schedule evidenced in the Conversion Agreement,
the shares of common stock subject to the Deferred Issuance Award shall become
first issuable upon the earlier of: (i) the Employee’s Termination of Service
(as defined in the Deferred Issuance Award Agreement), or (ii) the date or dates
of issuance selected by Employee pursuant to his irrevocable prior election in
accordance with the Election Agreement; provided, however, that notwithstanding
the foregoing or any provision contained in the Conversion Agreement, the
Deferred Issuance Award Agreement or the Election Agreement to the contrary, the
shares issuable pursuant to Employee’s Deferred Issuance Award shall be issued
to Employee in a manner that complies with the requirements of Section 409A of
the Code, which may include, without limitation, deferring the issuance of such
shares for six (6) months after Employee’s Termination of Service; provided,
further, that nothing in this sentence shall require the issuance of shares to
Employee earlier than they would otherwise be issued under the terms of the
Conversion Agreement or the Election Agreement.     2.   Employee acknowledges
receipt of, and understands and agrees to the terms of, the Conversion Agreement
(as amended by this Amendment), the Election Agreement (as amended by this
Amendment), the Deferred Issuance Award Agreement and the Plan. Employee further
acknowledges that effective as of the date first stated above, the Conversion
Agreement (as amended by this Amendment), the Election Agreement (as amended by
this Amendment), the Deferred Issuance Award Agreement and the Plan set forth
the entire understanding between Employee and the Company regarding the
acquisition of shares subject to the converted Deferred Issuance Award and
supersedes all prior oral and written agreements on that subject without
exception. Employee acknowledges and agrees that he has had an opportunity to
obtain the advice of counsel prior to executing this Amendment and fully
understands all provisions of this Amendment.     3.   This Amendment shall be
administered, interpreted and enforced under the laws of the State of California
without regard to conflicts of laws principles thereof. Employee agrees upon
request to execute any further documents or instruments necessary or desirable
in the sole determination of the Company to carry out the purposes or intent of
this Amendment.

 



--------------------------------------------------------------------------------



 



  4.   This Amendment may not be modified, amended or terminated except by an
instrument in writing, signed by Employee and by a duly authorized
representative of the Company.     5.   If all or any part of this Amendment or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Amendment or the Plan not declared to be unlawful or invalid. Any section
of this Amendment (or part of such a section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such section or part of a section to the fullest extent possible
while remaining lawful and valid.

     In Witness Whereof, this Amendment is executed by the parties hereto
effective as of the first date set forth above.

      Gen-Probe Incorporated   Henry L. Nordhoff By:  /s/   R. William Bowen

--------------------------------------------------------------------------------

                       R. William Bowen   /s/   Henry L. Nordhoff

--------------------------------------------------------------------------------

Title: Vice President and General Counsel     Date:  2-7-05

--------------------------------------------------------------------------------

  Date:  3-23-05

--------------------------------------------------------------------------------

 